UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


BERNARD DUNCAN,                       
               Plaintiff-Appellant,
                v.
COMMONWEALTH OF VIRGINIA                        No. 00-2551
DEPARTMENT OF CORRECTIONS;
MECKLENBURG CORRECTIONS FACILITY,
            Defendants-Appellees.
                                      
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
                 Robert E. Payne, District Judge.
                         (CA-00-101-3)

                     Submitted: April 13, 2001

                      Decided: May 25, 2001

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Bernard Duncan, Appellant Pro Se. Margaret Alice Browne, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellees.
2             DUNCAN v. VIRGINIA DEPT.   OF   CORRECTIONS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Bernard Duncan seeks to appeal the district court’s orders dismiss-
ing his race discrimination claim as untimely and granting summary
judgment to Defendants on his retaliatory discharge claim in this
action brought under Title VII of the Civil Rights Act of 1964, 42
U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2000). Finding
no error, we affirm.

   Duncan is an African-American male. From 1989 until 1996, Dun-
can was employed as a correctional officer at the Mecklenburg Cor-
rectional Facility ("Mecklenburg"). In 1994, Duncan filed a complaint
against Mecklenburg with the Equal Employment Opportunity Com-
mission ("EEOC"). Duncan brought suit on this complaint, which was
dismissed by the district court. In 1995, Duncan filed a second com-
plaint with the EEOC, alleging he had been subjected to retaliatory
treatment for filing his first EEOC complaint in 1994. The Defendants
allege they were unaware of this complaint. In any event, Duncan was
rehired after the Warden at Mecklenburg reduced the disciplinary
action against Duncan to a level insufficient to warrant termination.

   In 1996, Mecklenburg terminated Duncan’s employment. Duncan
filed his third EEOC complaint alleging that his termination was in
retaliation for filing his first EEOC complaint in 1994. He also
claimed that his termination was based on race discrimination. The
Defendants presented evidence that Duncan was terminated because
of his refusal to work mandatory overtime in accordance with Meck-
lenburg’s overtime policy on January 5, 1996, and again on January
7, 1996. This caused Duncan to incur two disciplinary violations
which, when coupled with earlier violations, warranted his termina-
tion. The district court granted the Defendants’ motion for summary
judgment on the retaliation claim after concluding Duncan did not
establish a prima facie Title VII case. Further, Duncan’s race discrim-
ination claim was dismissed as untimely.
              DUNCAN v. VIRGINIA DEPT.    OF   CORRECTIONS             3
   This court reviews a grant of summary judgment de novo. Higgins
v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no material
facts in dispute and the moving party is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986). We view the evidence in the light most favorable to
the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986).

   To prevail on a Title VII retaliation claim, Duncan must show that:
(1) he engaged in a protected activity; (2) an adverse employment
action was taken against him; and (3) there was a causal connection
between the first two elements. Hopkins v. Baltimore Gas & Elec.
Co., 77 F.3d 745, 754 (4th Cir. 1996). If Duncan establishes a prima
facie case, the burden shifts to Mecklenburg to produce evidence of
a legitimate, non-discriminatory reason for the adverse action. Texas
Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254 (1981). If
Mecklenburg meets this burden, Duncan must show by a preponder-
ance of the evidence that the proffered reason was pretextual, and that
his termination was motivated by discrimination. Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, ___, 120 S. Ct. 2097, 2108-09
(2000).

   Duncan did not satisfy the third element, causation, necessary to
make a prima facie showing of retaliation. Duncan established he
engaged in a protected activity, filing his 1994 EEOC complaint, Car-
ter v. Ball, 33 F.3d 450, 460 (4th Cir. 1994), and that he suffered from
an adverse employment action, termination. Hartsell v. Duplex
Prods., Inc., 123 F.3d 766, 775 (4th Cir. 1997). However, since two
years elapsed between the time Duncan filed his EEOC complaint and
the time he was discharged, Duncan has not established causation.
Dowe v. Total Action Against Poverty, 145 F.3d 653, 657 (4th Cir.
1998).

   Additionally, Duncan’s refusal to comply with Mecklenburg’s
mandatory overtime requirement provided the prison with a legitimate
reason to terminate Duncan’s employment. Since Duncan has not
established that the stated reason for his termination is pretextual
because it lacks credibility, he has not established that his termination
was retaliatory. Reeves, 120 S. Ct. at 2108.
4             DUNCAN v. VIRGINIA DEPT.   OF   CORRECTIONS
   Finally, because Duncan has not shown the district court erred in
dismissing his race discrimination claim as untimely, we deny Dun-
can’s motion to reinstate this claim.

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                            AFFIRMED